Name: Commission Regulation (EC) No 1481/2000 of 6 July 2000 establishing the sugar forecast supply balance for 2000/01 for the Azores, Madeira and the Canary Islands provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  beverages and sugar;  international trade;  trade
 Date Published: nan

 Avis juridique important|32000R1481Commission Regulation (EC) No 1481/2000 of 6 July 2000 establishing the sugar forecast supply balance for 2000/01 for the Azores, Madeira and the Canary Islands provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92 Official Journal L 167 , 07/07/2000 P. 0006 - 0007Commission Regulation (EC) No 1481/2000of 6 July 2000establishing the sugar forecast supply balance for 2000/01 for the Azores, Madeira and the Canary Islands provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 10 thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(3), as last amended by Regulation (EC) No 1257/1999, and in particular Articles 3(4) and 7(2) thereof,Whereas:(1) Pursuant to Article 2 of Regulations (EEC) No 1600/92 and (EEC) No 1601/92, Commission Regulation (EEC) No 2177/92(4), as last amended by Regulation (EC) No 1434/1999(5), sets the forecast supply balance for sugar for the Azores, Madeira and the Canary Islands for the 1999/2000 marketing year. Pursuant to that Article 2 and on the basis of the forecasts, the supply balance for the 2000/01 marketing year under those arrangements should now be set, on the basis of the objective data provided by the Portuguese and Spanish authorities in line with local market requirements.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2177/92 is replaced, for the 2000/01 marketing year, by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 173, 27.6.1992, p. 13.(4) OJ L 217, 31.7.1992, p. 71.(5) OJ L 166, 1.7.1999, p. 58.ANNEXQuantities of sugar expressed in terms of tonnes of white sugar referred to in Article 1 of Regulation (EEC) No 2177/92 for the 2000/01 marketing year>TABLE>